       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 1 of 33




O’HAGAN MEYER, PLLC
By:     John P. Morgenstern, Esquire          Attorneys for Defendants,
        Lynn E. Roberts III, Esquire          TRX Insurance Services, Inc.
PA Attorney I.D. Nos. 80014 /322160           and Richard A. Metz
1500 Market Street, 12th Floor East
Philadelphia, PA 19102
(215) 461-3300
(215) 461-3311 – Fax
File No. 14249
                          IN THE UNITED STATES DISTRICT COURT
               IN AND FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                           :
 JANE DOE,                                 :
                                           :
                              Plaintiff,   :
                                           : CIVIL ACTION NO. 2-20-CV-04095-MMB
 v.                                        :
                                           :
 TRX INSURANCE SERVICES. INC. and          : Hon. Michael M. Baylson
 RICHARD A. METZ (individually and in his  :
 official capacity)                        :
                                           :
                                           :
                              Defendants.  :
                                           :

    MEMORANDUM OF LAW IN SUPPORT OF MOTION OF TRX INSURANCE
      SERVICES, INC. AND RICHARD A. METZ TO DISMISS PLAINTIFF’S
 SECOND AMENDED COMPLAINT OR, ALTERNATIVELY, TO STRIKE CERTAIN
          ALLEGATIONS IN THE SECOND AMENDED COMPLAINT

                                  INTRODUCTION
       Defendants, TRX Insurance Services, Inc. and Richard A. Metz, by and through the

undersigned attorneys, O’Hagan Meyer, PLLC, hereby file this memorandum of law in support of

their Motion to Dismiss the Second Amended Complaint filed by Plaintiff Jane Doe pursuant to

Federal Rule of Civil Procedure 12(b)(6). Alternatively, Defendants move to strike several

paragraphs of the Second Amended Complaint as redundant, immaterial, impertinent, or

scandalous pursuant to Federal Rule of Civil Procedure 12(f).
         Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 2 of 33




    I.      PROCEDURAL HISTORY
         Plaintiff commenced this action by filing a Complaint on August 20, 2020. 1 On that same

day, Plaintiff also dual-filed the Complaint in this matter as a charge of discrimination with the

Pennsylvania Human Rights Commission and the Equal Employment Opportunity Commission

(“EEOC”). On September 10, 2020, the EEOC dismissed the Charge and issued a Dismissal and

Notice of Rights. 2

         On August 24, 2020, Defendants entered their appearance through the undersigned counsel

and waived service of the Complaint. 3 On October 22, 2020, Defendants filed their Motion to

Dismiss the Complaint pursuant to Federal Rule of Civil Procedure 12(b)(6). 4 On October 27,

2020, pursuant to Rule 15(a), Plaintiff filed the First Amended Complaint (“FAC”). 5 The FAC

remained largely unchanged from the original Complaint. Again, Defendants filed a second

Motion to Dismiss the FAC. 6

         On January 27, 2021, the Court ordered Plaintiff’s FAC to be stricken as “they are unduly

lengthy, plead over 300 separate paragraphs with mostly evidentiary points, and are burdensome

for the Court to understand the gravamen of Plaintiff’s complaint and burdensome for Defendants

to respond.” The Court permitted Plaintiff to file a Second Amended Complaint complying with

Fed. R. Civ. P. Rule 8. 7




1
  See Doc. 1, attached hereto as Exhibit “A”.
2
  See Notice, attached hereto and cited as Exhibit “B”. Although Plaintiff has filed the Charge of
Discrimination in her name, and we maintain that this suit may not proceed with a Jane Doe
Plaintiff without following protocol to warrant that designation, all identifying information of
Plaintiff in Exhibit B is redacted.
3
  See Docs. 2-3, attached hereto and cited as Exhibit “C”.
4
  See Doc. 4, attached hereto and cited as Exhibit “D”.
5
  See Doc. 5, attached hereto as Exhibit “E”.
6
  See Doc. 6, attached hereto as Exhibit “F”.
7
  See Doc. 11, attached hereto as Exhibit “G”.
                                                 2
          Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 3 of 33




          Thereafter, on February 15, 2021, Plaintiff filed the instant Second Amended Complaint

(“SAC”). 8 As with the previous complaints, the SAC alleges that Mr. Metz violated her rights

under Title VII of the Civil Rights Act of 1964 9 and select provisions of the Pennsylvania Human

Relations Act. 10 Additionally, Plaintiff alleges Mr. Metz created a hostile working environment

both while the alleged harassment occurred and when Plaintiff subsequently refused his sexual

advances. 11 Plaintiff also seeks damages under the applicable federal sex trafficking statute 12 and

Pennsylvania’s Human Trafficking Act. 13

          Defendants file the instant Motion to Dismiss the Second Amended Complaint pursuant to

Federal Rule of Civil Procedure 12(b)(6). Alternatively, Defendants move to strike certain

paragraphs of the Complaint, as these representations do not advance any claim presented within

the Complaint and appear to be pled for the sole purpose of causing harassment, annoyance,

embarrassment, and to lower Defendants’ esteem within the business community.

    II.      LEGAL STANDARD
          To survive a Rule 12(b)(6) motion to dismiss, Plaintiff must plead “enough facts to state a

claim to relief that is plausible on its face.” 14 When considering a motion to dismiss under Federal

Rule of Civil Procedure 12(b)(6) the Court must “accept as true all allegations in the plaintiff’s

complaint as well as all reasonable inferences that can be drawn from them, and we construe them

in a light most favorable to the non-movant.” 15



8
  See Doc. 13, attached hereto as Exhibit “H”.
9
  42 U.S.C. § 2000e, et seq.
10
   43 P.S. §§ 951-963.
11
   See Exh. H.
12
   18 U.S.C. §§ 1590-1595.
13
   18 Pa. C.S. § 3012, et seq.
14
   Twombly, 550 U.S. at 570.
15
   Tatis v. Allied Interstate, LLC, 882 F.3d 422, 426 (3d Cir. 2018) (quoting Sheridan v. NGK
Metals Corp., 609 F.3d 239, 262 n.27 (3d Cir. 2010)).
                                                   3
        Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 4 of 33




        To survive dismissal, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” 16 “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 17 Third Circuit jurisprudence requires the Court

to apply a three-step analysis under a 12(b)(6) motion: (1) “it must ‘tak[e] note of the elements

[the] plaintiff must plead to state a claim;’” (2) “it should identify allegations that, ‘because they

are no more than conclusions, are not entitled to the assumption of truth;’” and, (3) “[w]hen there

are well-pleaded factual allegations, [the] court should assume their veracity and then determine

whether they plausibly give rise to an entitlement for relief.” 18

        Moreover, Rule 8(a)(2) of the Federal Rules of Civil Procedure requires a pleading to

contain “a short and plain statement of the claim showing that the pleader is entitled to relief” to

“give the defendant fair notice of what the ... claim is and the grounds upon which it rests.” 19 A

complaint making “[t]hreadbare recitals of the elements of a cause of action, supported by mere

conclusory statements” is insufficient. 20 To that end, Rule 12(f) allows a Court to “strike from a

pleading an insufficient defense or any redundant, immaterial, impertinent, or scandalous

matter.” 21 The court may act “of its own volition or on motion made by either party before

responding to the pleading.” 22




16
   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007)).
17
   Id. (citing Twombly, 550 U.S. at 556).
18
   Connelly v. Lane Constr. Corp., 809 F.3d 780, 787 (3d Cir. 2016) (quoting Iqbal, 556 U.S. at
675, 679).
19
   Id. (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
20
   Iqbal, 556 U.S. at 678.
21
   Fed. R. Civ. P. 12(f).
22
   Id. at 12(f)(1)-(2).
                                                   4
            Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 5 of 33




     III.      STATEMENT OF UNDISPUTED MATERIAL FACTS
            In light of the heightened standard utilized by federal Courts to evaluate complaints against

a 12(b)(6) motion to dismiss, the following allegations are to be accepted as true:

                •   At all times material, Plaintiff JANE DOE (hereinafter “Plaintiff”) was and is an

                    individual female. 23

                •   Around October 1995, Plaintiff was hired by Defendants as a Receptionist. 24

                •   Defendant Metz made sexual advances toward Plaintiff. 25

                •   Plaintiff rebuffed Defendant Metz’s physical advances. 26

                •   Defendant Metz gave Plaintiff a raise. 27

                •   Around 1996 Defendant Metz began inviting Plaintiff to work lunches. 28

                •   During this time Defendant Metz gave Plaintiff numerous raises. 29

                •   Defendant Metz paid for Plaintiff’s car lease, cell phone, gas, as well as other

                    items. 30

            The SAC does not allege that Plaintiff engaged in a complained-of sex act with anyone

other than Defendant Metz. The SAC does not plausibly allege that either Defendant benefitted

commercially or financially or received anything of value for an unwanted sexual act. The SAC

does not allege that Plaintiff made or attempted to make a report of Defendant’s allegedly

unwanted sexual advances to law enforcement, a human resources representative at TRX or with




23
   Exh. H at ¶ 11.
24
   Exh. H at ¶ 25.
25
   Exh. H at ¶ 34.
26
   Exh. H at ¶ 38.
27
   Exh. H at ¶ 34.
28
   Exh. H at ¶ 32.
29
   Exh. H at ¶ 38.
30
   Exh. H at ¶ 48.
                                                     5
           Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 6 of 33




the Pennsylvania Human Rights Commission (“PHRC”) or Equal Employment Opportunity

Commission (“EEOC”).

     IV.      LEGAL ARGUMENT
           Plaintiff’s original Complaint consisted of an incomprehensible arrangement of allegations

best described as a shotgun pleading. 31 The FAC made few changes and was more of the same. 32

The instant SAC is Plaintiff’s third iteration of an attempt to plead a cognizable cause of action in

this case. Despite numerous opportunities provided under the Rules of Civil Procedure and the

Court, the SAC fails to plead any allegations comprising a prima facie cause of action under any

statute.

           Moreover, Plaintiff’s claims violate all applicable statutes of limitation, as her most recent

complaint alleges no specific date of any act, other than (1) her start of employment in 1995, and

(2) her attending dinner with Mr. Metz in 1996. 33 In other words, although Plaintiff claims that

the continuing violations doctrine applies to bar any statute of limitations argument, she does not

identify any affirmative acts occurring within any statute of limitations to support the application

of the doctrine. 34 As demonstrated in the respective statute of limitations arguments below,

evaluating each claim from the date of the first filed complaint in this matter, Plaintiff fails to plead

any act that can be construed to fall within an applicable statute of limitation.

           Despite numerous opportunities to amend her pleadings, Plaintiff fails to make out a prima

facie claim under any state or federal employment discrimination statutes.                 Accordingly,

Defendants move for the dismissal of all claims asserting a violation of human- or sex-trafficking,



31
   See generally, Exh. A.
32
   See generally, Exh. E.
33
   See Exh. H at ¶¶ 25, 29, 41.
34
   Id. This is in direct contravention of the Court’s Order at Exh. G that Plaintiff allege facts
“limited to show[ing] that a claim is plausible.”
                                                     6
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 7 of 33




as well as violations of state and federal employment discrimination asserted in the Complaint

with prejudice.

       Alternatively, Defendants move to strike paragraphs deemed redundant, immaterial,

impertinent, or scandalous pursuant to Federal Rule 12(f), as well as the Complaint in its entirety

until Plaintiff is properly identified under Federal Rule 10(a).

           A. COUNT ONE FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY
              BE GRANTED, AND MUST BE DISMISSED PURSUANT TO FED. R. CIV.
              P. 12(b)(6).
       As Plaintiff attempted in the initial complaint, the SAC seeks to establish liability against

Mr. Metz under Pennsylvania’s Sex Trafficking Statute, 18 Pa. C.S. § 3012 for alleged criminal

sexual acts he performed on Plaintiff. 35 This motion highlights for a third time that Plaintiff sued

under the wrong statute, as Section 3012 is a criminal statute, imposing criminal liability against

those prosecuted and convicted under that statute. 36 Despite this flaw, Plaintiff fails to state a

claim under the correct statute – 18 Pa. C.S. § 3051 – as the matter is time-barred on its face.

Finally, even if this court finds the matter is timely pled, Count One fails to state a claim upon

which relief may be granted.

                     1. Section 3012 is a Criminal Statute.
       18 Pa. C.S. § 3012 imposes criminal liability upon a person who “knowingly ... subjects an

individual to labor servitude or sexual servitude, except where the conduct is permissible under

Federal or State law other than this chapter.” 37 Given that this matter was bought within the

Court’s civil jurisdiction under 28 U.S.C. § 1331, cases involving a federal question, as designated

by Plaintiff, the correct section Plaintiff should have sued under is Section 3051, which provides


35
   Exh. H. at ¶¶ 79-88.
36
   As the Moving Defendants have pointed out this fatal flaw in two (2) previous motions, it is
clear that the Plaintiff intends to plead the present cause of action under Section 3012.
37
   18 Pa. C.S. § 3012.
                                                  7
        Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 8 of 33




a civil remedy to “a victim of human trafficking ... against any person that participated in the

human trafficking of the individual…” 38

                         2. Count One is time-barred on its face.
        Under Section 3051(h)(1), “[a]n action may be brought under this section by an individual

who was the victim of human trafficking while an adult within five years of the last act against

that individual that constitutes an offense under this chapter.” 39

        Plaintiff cites no factual basis or legal precedent in support of her assertion that the

continuing violation doctrine applies to this case. However, case law indicates that the Continuing

Violation Doctrine is inapplicable to this case on the face of the SAC, as Plaintiff fails to allege

any affirmative act within any applicable statute of limitations for any claim.

        The Continuing Violation Doctrine is an “equitable exception to the timely filing

requirement. 40 The doctrine provides that “when a defendant's conduct is part of a continuing

practice, an action is timely so long as the last act evidencing the continuing practice falls within

the limitations period.” 41 “In such an instance, the court will grant relief for the earlier related acts

that would otherwise be time barred.” 42 However, the doctrine’s focus is on the affirmative acts

of the defendants.” 43

        In Tearpock-Martini v. Borough of Shickshinny 44, the Court highlighted the importance

and necessity of paying particular attention to the last alleged affirmative action of the defendant,



38
   Id. at § 3051(a)(1).
39
   Id. § 3051(h)(1).
40
   Cowell v. Palmer Twp., 263 F.3d 286, 292 (3d Cir.2001).
41
   Brenner v. Local 514, United Bhd. of Carpenters & Joiners of Am., 927 F.2d 1283, 1295 (3d
Cir.1991).
42
   Id.
43
   Cowell, 263 F.3d at 293 (emphasis added).
44
   756 F.3d 232, 236–37 (3d Cir. 2014).
                                                    8
        Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 9 of 33




articulated in its refusal to apply the Continuing Violation Doctrine where the plaintiff failed to

allege an affirmative act falling within the applicable statute of limitations. 45 In that case, the

plaintiff alleged a constitutional violation where the defendant municipality placed a religious-

themed sign on its property near the plaintiff’s property. 46 The plaintiff did not dispute that more

than two years elapsed between the installation of the church sign by the defendants and the

commencement of her lawsuit, instead invoking the continuing-violation doctrine. 47

        In declining to extend the doctrine to the case, the Third Circuit explained that “the reach

of this doctrine is understandably narrow.” 48 However, even in recognizing that the doctrine is

often applied in “employment discrimination cases, where only in retrospect will a plaintiff

recognize that seemingly unconnected incidents were, in fact, part and parcel of a larger

discriminatory pattern”, the Third Circuit steadfastly held to the long-recognized requirement that

“the most recent offensive utterance or adverse action [must] occur within the limitations period

[in order for] the entire scope of that continuing violation [to] be considered.” 49 Moreover,

“equitable relief from the statutory limitations period is appropriate only where the alleged

violation is occasioned by continual unlawful acts, not continual ill effects from an original

violation.” 50

        The Court’s adherence to continued unlawful acts is explained in its understanding that

                 Were it not for this sensible limitation, the exception might swallow
                 the rule. A financial harm, physical trauma, or injury to reputation,
                 for instance, will often follow a plaintiff long after the unlawful act

45
   Id.
46
   Id.
47
   Id.
48
   Id.
49
   Id.
50
   Id. (citing Cowell, 263 F.3d at 293 (quoting Ocean Acres Ltd. v. Dare Cnty. Bd. of Health, 707
F.2d 103, 106 (4th Cir.1983)).
                                                   9
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 10 of 33




               itself. As a corollary, we have held that a [defendant]’s refusal to
               undo or correct such harm is not an affirmative act for purposes of
               establishing a continuing violation. 51

       Instead, the Third Circuit found itself in agreement with the simple logic advanced by

Appellees-Defendants, and with the District Court: “(1) the last affirmative act taken by

Shickshinny was the physical installation of the sign itself, which occurred outside the limitations

period; (2) the continued presence of the sign is merely an effect of that action; (3) the continuing-

violation doctrine does not apply.” 52

       Here, the SAC alleges no specific date of any affirmative act, other than (1) Plaintiff began

her employment with TRX in 1995, and (2) that she began attending dinners with Mr. Metz where

alleged unlawful acts occurred in 1996. 53 In the interest of judicial economy, in her previous

complaints, the most recent sexual act is alleged to have occurred in 2016. 54 However, these

allegations alleging an occurrence of an affirmative act are non-existent in the SAC. Additionally,

in previously alleging that an affirmative act occurred in 2016, Plaintiff alleged in a conclusory

manner that “upon information and belief, Metz drugged and sexually assaulted Plaintiff.”55

Finally, in these previous Complaints, Plaintiff bases this assertion upon additional conclusory

allegations, including (a) Plaintiff’s husband calling and texting Plaintiff with no response at a

specified time, (b) Plaintiff’s husband finding Plaintiff passed out in a room in their family home

with her breasts exposed, and (c) Plaintiff’s husband finding a text message in Plaintiff’s phone

from Mr. Metz reading “I love you.” 56 These allegations do not survive the scrutiny required by



51
   Id. at footnote 8.
52
   Id. at 236-37.
53
   See Exh. H at ¶¶ 25, 29, 41.
54
   Exh. A at ¶¶ 169-179; Exh. E at ¶¶ 172-185.
55
   Exh. E at ¶184.
56
   Id. at ¶¶ 172-185.
                                                 10
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 11 of 33




rule 12(b)(6) jurisprudence articulated in Section II above. In other words, the paragraphs in the

FAC relating to the alleged 2016 rape fail to plead any plausible, non-conclusory facts supporting

the assertion of a Section 3051 claim based on acts alleged to have occurred in 2016.

       The SAC does not improve this rendition of facts. The SAC alleges no specific year that

any act occurred, instead opting to include language that a “non-exhaustive list” of random acts

occurred over a 25-year period and asserting that this satisfies the pleading requirement to impose

the continuing violation doctrine. 57

       Prior to the 2016 allegations, the FAC states that the last act of a sexual nature involving

Plaintiff occurred in 2011, in which she alleges that Mr. Metz propositioned her for sex “a few

times a month” throughout 2011. 58 Plaintiff does not allege that any sexual act occurred. Plaintiff

alleges that Mr. Metz last used alcohol and drugs as a tool to initiate sex with her in 2007. 59 Here,

the SAC drops this set of allegations completely, again choosing to randomize a non-exhaustive

list of events it claims establishes a pattern and practice of sex trafficking and discrimination.60

Any further amendment is futile, as plaintiff has now had three bites at the apple of pleading non-

conclusory, non-evidentiary based, plausible facts to bring her claims within the five-year statute

of limitations imposed by Section 3051(h)(1), and having failed each time.

                     3. Count One Fails To State a Claim under Pennsylvania’s Sex
                       Trafficking Statute.
       Pennsylvania’s human trafficking statute provides a civil remedy to victims of “human

trafficking” and “the sex trade”:

               (1) An individual who is a victim of human trafficking may bring a civil
               action against any person that participated in the human trafficking of the
               individual in the court of common pleas of the county where the individual

57
   Exh. H at ¶¶ 38, 47, 51, 55, 64, 69, 75.
58
   Exh. E at ¶ 83.
59
   Id. at ¶ 88.
60
   Exh. H at ¶¶ 38, 47, 51, 55, 64, 69, 75.
                                                 11
      Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 12 of 33




               resides or where any of the alleged violations of this chapter occurred.

               (2) An individual who is a victim of the sex trade may bring a civil action
               in the court of common pleas of the county where the individual resides
               against a person that:

                (i)     recruits, profits from or maintains the victim in any sex trade act;
                (ii)    abuses or causes bodily harm to the victim in any sex trade act; and
                (iii)   knowingly advertises or publishes advertisements for purposes of
                        recruitment into sex trade activity.” 61

The Pennsylvania General Assembly did not define the term “sex trade.” 62

       Section 3051(a)(1) allows civil redress against “any person that participated in the human

trafficking of the individual in the court of common pleas of the county where the individual

resides or where any of the alleged violations of this chapter occurred.” 63 As the Court announced

in A.B. v. Marriott International, Inc., 2020 WL 1939678 at *14 (E.D. Pa. Apr. 22, 2020):

               The statute defines “human trafficking” as “any activity in violation
               of section 3011 (relating to trafficking in individuals) either alone or
               in conjunction with an activity in violation of section 3012 (relating
               to involuntary servitude).” Again, section 3011 imposes criminal
               liability on a person who, inter alia, (1) recruits, entices, solicits,
               advertises, harbors, transports, provides, obtains or maintains an
               individual if the person knows or recklessly disregards that the
               individual will be subject to sexual servitude; or (2) knowingly
               benefits financially or receives anything of value from any act that
               facilitates any activity described in paragraph (1). Section 3012
               imposes criminal liability upon a person who “knowingly ... subjects
               an individual to labor servitude or sexual servitude, except where
               the conduct is permissible under Federal or State law other than this
               chapter.” 64




61
   Id. § 3051(a).
62
   Id.
63
   Id.
64
   A.B. v. Marriott International, Inc., 2020 WL 1939678 at *23 (E.D. Pa. Apr. 22, 2020).
                                                 12
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 13 of 33




        As A.B. indicates, to state a plausible claim for relief under Section 3051, Plaintiff must

state a claim under Section 3011 or 3012. 65 Plaintiff has not met her burden in the SAC as there

are no allegations of human- or sex-trafficking of the Plaintiff as contemplated by Pennsylvania’s

Sex Trafficking statute.

        First, the Complaint does not allege that Mr. Metz recruited, enticed, solicited, advertised,

harbored, transported, or maintained Plaintiff in reckless disregard of his knowledge that Plaintiff

will be sexually trafficked, as required under Pennsylvania’s Sex Trafficking Statute. Plaintiff’s

Complaint alleges only that Mr. Metz paid for a trip in order to have sex with Plaintiff outside the

“watchful eye” of his wife. 66 This does not equate to the serious charge of human- or sex-

trafficking.   Instead, the Complaint pleads in a conclusory manner the standard from the

Trafficking Victims Protection Act (“TVPA”) – a federal statute that is distinct from

Pennsylvania’s sex trafficking statute. 67

        Second, by virtue of failing to plead conduct indicative of the first element above, Plaintiff

cannot meet the burden of the second element that Defendants “knowingly benefitted financially

or received anything of value,” i.e., a commodity of tangible or objective worth, based on his

execution of the deception above. In Count One, Plaintiff posits in a conclusory manner that

“Defendants benefitted financially and/or commercially for the unwanted sexual act” without

identifying the benefit allegedly received by defendants. 68 Additionally, the SAC attempts to


65
   Id. Pleading a prima facie claim of labor or sexual servitude under Section 3012 in pursuit of
the civil remedy allowed by Section 3051 is distinguishable from prosecuting a claim under
Section 3012, as Plaintiff attempts to do in the Complaint.
66
   Exh. H at ¶¶ 82, 93.
67
   See 18 U.S.C. § 1595. It appears that the SAC attempts to import language to meet the elements
of the TVPA for both counts one and two in the same way that the original complaint and the FAC
used language from Pennsylvania’s sex trafficking statute for counts one and two.
68
   Exh. H. at ¶ 84 [sic].
                                                 13
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 14 of 33




satisfy this requirement by pleading that her position at TRX “was of significant commercial value

to Defendant Metz” without identifying any value beyond that which is expected in the ordinary

course of a standard employer-employee relationship, much less any benefit that defendants

received that was derived from the alleged sex-trafficking of Plaintiff. 69 As in the original

complaint and the FAC, the SAC continues to plead that Mr. Metz’s position and/or influence on

Plaintiff’s professional reputation at TRX “was of significant commercial value to Plaintiff,” not

to Defendant, as required by statute. 70 Plaintiff has not pled that Mr. Metz received any objective,

tangible benefit or anything of commercial value based on the alleged sexual act as described in

Count One. Accordingly, Count One fails to state a claim upon which relief may be granted, and

should be dismissed with prejudice.

           B. COUNT TWO FAILS TO STATE A CLAIM UPON WHICH RELIEF MAY
              BE GRANTED, AND MUST BE DISMISSED PURSUANT TO FED. R. CIV.
              P. 12(b)(6).

       As with Count One, the second cause of action purports to establish liability against Mr.

Metz 71 under the Trafficking Victims Protection Act, 18 U.S.C. § 1595 (“TVPA”) for alleged acts

in furtherance of a conspiracy to operate a sex trafficking ring with Plaintiff at the center, based

solely on the alleged sexual assault upon Plaintiff. 72 Here, Plaintiff alleges that Mr. Metz used his

position at TRX to “recruit and entice Plaintiff into engaging in sexual intercourse with him”



69
   Id. at ¶¶ 85-86. Indeed, all employers expect to receive value in exchange of their investment
in an employee – advancement of the employer’s legitimate business interests via legal means.
Plaintiff’s failure to allege anything beyond that is fatal to her claim.
70
   Id. at ¶ 86.
71
   Count Two of the SAC remains captioned as being sought “Individually Against Defendant”
despite Defendants’ discussion of this issue in the previous Motions to Dismiss. Defendants
remain unaware of which defendant is alleged to be liable to Plaintiff in this claim. Based on the
SAC’s continued reference to Defendant Metz in the paragraphs under Count Two, it is assumed
that this claim is against Mr. Metz.
72
   Exh. H. at ¶¶ 90-99.
                                                 14
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 15 of 33




through the use of “fraud, physical force and or coercion…” 73 This is the same language used to

substantiate Plaintiff’s claim under the Pennsylvania statute in Count One. 74

       Despite citing to the correct subsection for civil penalties under the TVPA, Count Two still

fails to state a claim due to Plaintiff’s failure to plead non-conclusory allegations of conduct

violating Section 1595 that occurred within the ten-year statute of limitations under the act.

Finally, even if the claim is timely pled, Count Two fails to state a claim upon which relief may

be granted.

                     1. Plaintiff’s claim under Section 1595 is time-barred.
       Under Section 1595(c), “[n]o action may be maintained under subsection (a) unless it is

commenced not later than the later of— (1) 10 years after the cause of action arose; or (2) 10 years

after the victim reaches 18 years of age, if the victim was a minor at the time of the alleged

offense. 75 The SAC does not allege Plaintiff was a minor at the time of the alleged acts in violation

of Section 1595 and she cannot so allege truthfully. Moreover, as discussed more fully in Section

IV(A)(2) above, the SAC does not identify any act specific act falling within the Statute of

Limitations, and the previous complaints state that the last alleged sexual act purportedly in

violation of 1595(a) occurred in 2007.

                     2. Plaintiff’s claim under Section 1595 fails as a matter of law.

       Even if Plaintiff’s claim were timely pled, the SAC fails to state a claim upon which relief

may be granted under Section 1595. To state a claim under section 1595(a), Plaintiff must allege

facts from which the Court may reasonably infer that Mr. Metz (1) “knowingly benefit[ted]

financially or by receiving anything of value; (2) from participation in a venture; (3) it knew or


73
   Id. at ¶¶ 92, 97.
74
   Id. at ¶¶ 81, 86.
75
   18 U.S.C. § 1595(c)(1)-(2).
                                                 15
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 16 of 33




should have known has engaged in sex trafficking under section 1591. 76 Section 1591(e)(4)

defines “participation in a venture” as “knowingly assisting, supporting, or facilitating a violation

of subsection (a)(1),” and is limited in application only to section 1591. 77

        First, Plaintiff does not plead any tangible benefit to Mr. Metz as a result of pursuing sexual

intercourse with Plaintiff. This Court has held that to satisfy the first element, Plaintiff must

plausibly allege that Mr. Metz “knowingly benefit[ted] financially or by receiving anything of

value” from the trafficking venture. 78 The court held a plaintiff must plead that a defendant

received a benefit through payments made or received based on the alleged sex trafficking. 79

Plaintiff has not met this burden. Instead, Plaintiff alleges that Mr. Metz used his position at TRX

to “recruit and entice Plaintiff into engaging in sexual intercourse with him” through the use of

“fraud, physical force and or coercion…” 80 without identifying a “commercial benefit” or its

recipient. 81 This is literally a copy-and-paste of the allegations in Count One. 82

       Second, Plaintiff failed to identify the existence of a sex trafficking venture. The Complaint

does not allege an unwanted sex act with anyone other than Defendant Metz.

       Third, Plaintiff failed to plead Mr. Metz’s participation in an existing venture within the

meaning of Section 1595 as determined by the Eastern District of Pennsylvania. Although Section

1595 does not define “participation in a venture”, this Court in A.B. v. Marriott International, Inc.

created a definition for the purpose of a motion to dismiss at the pleading stage. 83 Plaintiff fails to


76
   A.B., 2020 WL 1939678 at *14 (internal citations omitted).
77
   18 U.S.C. § 1591(e)(4).
78
   A.B., 2020 WL 1939678 at *14 (internal citations omitted).
79
   Id.
80
   Exh. H. at ¶¶ 92, 97.
81
   Id.
82
   Id. at ¶¶ 81, 86.
83
   A.B. v. Marriott International, Inc., 2020 WL 1939678 at *10 (citing M.A., 2019 WL 4929297,
at *7).
                                                  16
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 17 of 33




state a claim for relief under any standard, as Plaintiff makes no allegations – nor can she – to

substantiate Mr. Metz’s participation in a venture. Indeed, “participation” under Section 1595

does not require actual knowledge of participation in sex trafficking itself. Accordingly, Plaintiff

must plead allegations showing that Defendants “engag[ed] in acts and omissions that were

intended to support, facilitate, harbor, and otherwise further the trafficker’s sale and victimization

of the Plaintiff for commercial sexual exploitation.” 84 Absent a direct association, Plaintiff must

allege “at least a showing of a continuous business relationship between the trafficker and the

alleged [co-conspirators or beneficiaries] of [Plaintiff’s] trafficking such that it would appear that

the trafficker and the [alleged co-conspirators] have established a pattern of conduct or could be

said to have a tacit agreement.” 85 There are no such allegations here, nor can Plaintiff make any

such allegations to meet these alternative pleading requirements to sufficiently state a claim under

Section 1595. 86

       Fourth, the SAC does not allege that Mr. Metz knew or should have known of the existence

of a sex trafficking venture. To show that Mr. Metz knew or should have known of the existence

of a sex trafficking venture, Plaintiff must allege conduct lying between showing that (a)

Defendants worked with some third party intending to profit from the venture; 87 or (b) intervention

by law enforcement or medical personnel sufficient to place the defendant on notice of the




84
   A.B., 2020 WL 1939678 at *8 (E.D. Pa. Apr. 22, 2020) (quoting M.A. v. Wyndham Hotels &
Resorts, Inc., No. 19-849, 2019 WL 4929297, at *8-9 (S.D. Ohio Oct. 7, 2019)).
85
   Id. at *8.
86
   See generally Exh. H.
87
   Riccio v. McClean, 853 F.3d 553 (1st Cir. 2017). In that case, Plaintiff alleged that a hotel owner
and her sex trafficker exhibited conduct showing that both parties knew of the existence of a
venture and intended to profit from it, including allegations that the hotel owner and sex trafficker
“high-fived each other in anticipation of the venture and the hotel owner witnessed plaintiff’s
abuse at the hands of her sex trafficker. M.A. v. Wyndham Hotels & Resorts, Inc., 2019 WL
4929297, at *4.
                                                 17
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 18 of 33




existence of a sex trafficking venture. 88 Central to allegations under the TVPA is the existence of

a third party that stands to profit from the alleged sex trafficking of Plaintiff. 89 As discussed in

Section IV(A)(3) above, the SAC does not plead any benefit beyond those expected in any

respondeat superior relationship – the employee’s advancement of the employer’s legitimate

business interests via legal means.

       The SAC lacks any allegations meeting the requisite pleading standard to sustain a claim

under Section 1595.     Here, Plaintiff alleges that Mr. Metz executed a combination of making

sexual advances toward Plaintiff, an employee of his company, by taking her out to dinner,

purchasing a hotel room for their use, and having sex with Plaintiff. 90 The Complaint does not

allege that either Defendant benefitted financially from an alleged sex trafficking venture (again,

beyond the normal benefit an employer expects to receive from his employee – the advancement

of its interests through legal means), or that Plaintiff sought the intervention of law enforcement.

       Finally, it appears that the United States Congress did not intend for this type of claim

arising from an employment relationship to be adjudicated under Section 1595(a). As this Court

has recognized:

               In the 2008 legislation, Congress gave victims a cause of action
               against those who have profited from their exploitation and creates
               a cause of action for victims of any violation of chapter 77 against
               anyone who benefits from any such a violation. Section 1595
               opened the door for liability against facilitators who did not directly
               traffic the victim but benefitted from what the facilitator should have
               known was a trafficking venture. 91




88
   Lawson v. Rubin, 2018 WL 2012869 (E.D.N.Y. Apr. 29, 2018).
89
   M.A., 2019 WL 4929297, at *4.
90
   Exh. H.
91
   A.B. v. Marriott International, Inc., 2020 WL 1939678 at *7 (citing Gallant Fish, No Rest for
the Wicked: Civil Liability Against Hotels in Cases of Sex Trafficking, 23 BUFF. HUM. RTS. L.
REV. 119, 138 (2011).
                                                 18
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 19 of 33




       The A.B. court was quite clear:

               Section 1595 allows for civil liability against facilitators who benefit
               from what they knew or should have known is a sex trafficking
               venture. . . . We cannot read out the language of section 1595
               imposing civil liability against a person who knowingly benefits,
               financially or by receiving anything of value from participation in a
               venture which that person knew or should have known has engaged
               in an act in violation of this chapter. 92

       The A.B. court’s continuing reference to a “knew or should have known” standard in

assessing the authenticity of claims against potential defendants alludes to unknowing participants

in a trafficking scheme who, but for their exercise of due diligence would have known of the

existence of a trafficking venture. 93 This interpretation of the legislative intent behind the TVPA

is supported by the type of claims brought under section 1595: defendants such as hotel chains and

franchisors who are alleged to have knowingly rented rooms to facilitators of trafficking rings 94,

film studios that saw an immediate benefit to their bottom line based on protecting the alleged

trafficker, 95 and companies who lured unsuspecting immigrants to another country under the guise

of performing work and securing a visa, only to be forced to perform a commercial sex act to the

direct benefit of the company. 96




92
   A.B., 2020 WL 1939678 at *14 (E.D. Pa. Apr. 22, 2020) (citing M.A., 2019 WL 4929297 at *7)
(quoting Peyton v. Rowe, 391 U.S. 54, 65 (1968)).
93
   Id.
94
   See, e.g., A.B. v. Marriott International, Inc., 2020 WL 1939678 (E.D. Pa. Apr. 22, 2020); 94
Riccio v. McClean, 853 F.3d 553 (1st Cir. 2017); M.A. v. Wyndham Hotels & Resorts, Inc., 2019
WL 4929297 (S.D. Ohio Oct. 7, 2019); Doe S.W. v. Lorain-Elyria Motel, Inc., 2020 WL 1244192
(S.D. Ohio Mar. 16, 2020); Doe 1 v. Red Roof Inns, Inc., 2020 WL 1872335 (N.D. Ga. Apr. 13,
2020); H.H. v. G6 Hospitality, LLC, 2019 WL 6682152 (S.D. Ohio Dec. 6, 2019).
95
   See, e.g., Noble v. Weinstein, 335 F.Supp.3d 504 (S.D.N.Y. 2018); Geiss v. Weinstein Co.
Holdings LLC, 383 F. Supp.3d 156 (S.D.N.Y. 2019).
96
   See, e.g., Mallela v. Cogent Infotech Corp., 2020 WL 2541860 (May 19, 2020).
                                                 19
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 20 of 33




       The Complaint does not fit within the spectrum of acceptable allegations as explained by

this Court in A.B. or the scope of cases brought under this title. Additionally, the SAC shows for

a third time that amendment is futile. Accordingly, Count Two should be dismissed with prejudice.

           C. COUNTS SIX, SEVEN AND EIGHT ALLEGING DISCRIMINATION,
              RETALIATION, AND HOSTILE WORK ENVIRONMENT UNDER TITLE
              VII FAIL TO STATE A CLAIM UPON WHICH RELIEF MAY BE
              GRANTED, AND MUST BE DISMISSED PURSUANT TO FED. R. CIV. P.
              12(b)(6).

       Title VII of the Civil Rights Act of 1964 makes it unlawful for any employer “to

discriminate against any individual with respect to compensation, terms, conditions, or privileges

of employment, because of such individual’s race, color, religion, sex, or national origin.” 97

                     1. Plaintiff’s Title VII Claims Fail Because Plaintiff cannot truthfully
                       Allege that the Defendant is an “Employer” as Defined by the Act.
       The term “employer” includes those with “fifteen or more employees for each working day

in each of twenty or more calendar weeks in the current or preceding calendar year.” 98 An

“employee” is anyone who maintains an “employment relationship” with an employer. 99 The

Supreme Court of the United States held that the numerosity requirement of Title VII is a basic

element of the plaintiff’s case, and not a jurisdictional element, 100 although the Third Circuit in In

Re Caterbone called that determination into question. 101 Although the SAC alleges that TRX



97
   42 U.S.C. § 2000e-2(a)(1).
98
   42 U.S.C. § 2000e(b). This is known as the “numerosity requirement”.
99
   Id.
100
    Arbaugh v. Y&H Corp., 126 S.Ct. 1235 (2006).
101
    As the Court stated in Arbaugh :

               We think it the sounder course to refrain from constricting § 1331
               or Title VII's jurisdictional provision, and to leave the ball in
               Congress' court. If the Legislature clearly states that a threshold
               limitation on a statute's scope shall count as jurisdictional, then
               courts and litigants will be duly instructed and will not be left to
               wrestle with the issue. But when Congress does not rank a statutory
                                                  20
      Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 21 of 33




employed fifteen (15) or more employees for any consecutive twenty-week period over any

relevant calendar year, 102 Plaintiff, a continuous employee since October 1995 103 is aware that

this is allegation is patently false, and cannot truthfully allege otherwise. Moreover, to cement

Defendants’ status as beyond the jurisdiction of Title VII and to answer Plaintiff’s calls to do so,

attached are Defendant’s payroll records for the calendar years of 2018-2020. 104 None of the

records contain more than ten (10) employees in any calendar year.

                     2. Plaintiff has Failed to State a Claim under Title VII.

       To establish a prima facie claim of discrimination under Title VII, Plaintiff must show (1)

she is a member of a protected class; (2) she was qualified for the position she sought to attain or

retain; (3) she suffered an adverse employment action; and (4) the action occurred under

circumstances that could give rise to an inference of intentional discrimination. 105 An adverse

action is “an action by an employer that is serious and tangible enough to alter an employee’s

compensation, terms, conditions, or privileges of employment.” 106

       Here, Plaintiff alleges that she was “subjected to adverse tangible employment actions”

based on her “sex.” 107 However, the SAC is devoid of any allegations pleading what “adverse




               limitation on coverage as jurisdictional, courts should treat the
               restriction as nonjurisdictional in character.

In re Caterbone, 640 F.3d 108 (3d. Cir. 2011) (quoting 546 U.S. at 515–16, 126 S.Ct. 1235)).
102
    Exh. H. at ¶¶ 18, 21
103
    Exh. H at ¶ 25.
104
    See Payroll Records CY 2018-2020, attached hereto as Exhibit “I”. All individual identifiers
have been redacted.
105
    Middlebrooks v. Teva Pharm. USA, Inc., 2018 WL 4186394, at *5 (E.D. Pa. Aug. 31, 2018)
(quoting Burton v. Teleflex, Inc., 707 F.3d 417, 425-26 (3d Cir. 2013); Duffy v. Paper Magic Grp.,
265 F.3d 163, 167 (3d Cir. 2001)).
106
    Jones v. Se. Pa. Transp. Auth., 796 F.3d 323, 326 (3d Cir. 2015) (quoting Storey v. Burns Int’l
Sec. Servs., 390 F.3d 760, 764 (3d Cir. 2004)).
107
    Exh. H. at ¶¶ 115-116.
                                                21
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 22 of 33




tangible employment actions” Plaintiff was subjected to. Certainly, Plaintiff knows she cannot

plead such adverse action occurred, as she continues to be employed by Defendants as of the date

of this writing, earning a salary well above the market rate for similarly situated employees at other

insurance agencies. Indeed, the mere occurrence of sexual interest by a superior over a subordinate

does not create an inference of discrimination based on Plaintiff’s sex. 108

       To plead a prima facie case of retaliation under Title VII, Plaintiff must show that “(1) she

engaged in a protected activity, which can include informal protests of discriminatory employment

practices such as making complaints to management; (2) adverse action by the employer either

after or contemporaneous with the employee's protected activity; and (3) a causal connection

between the protected activity and the adverse action.” 109

       Like its predecessors, the SAC cites to case law identifying the elements of a successful

retaliation claim under Title VII, 110 Plaintiff fails to allege the complaints or informal protests she

lodged with TRX, Mr. Metz, or outside agencies such as the EEOC or PHRC over her twenty-

plus-year employment with TRX that contributed to adverse tangible employment action suffered

by her, beyond the instant Charge of Discrimination filed nearly simultaneously with this litigation.

Further, the SAC fails to identify the adverse tangible employment action Plaintiff was subject to

based on her engagement in a protected activity beyond the conclusory damages statement present

at the end of every Title VII action in the FAC. 111




108
    Toth v. California Univ. of Pennsylvania, 844 F.Supp.2d 611, 629 (W.D. Pa. 2012) (holding
that sexual interest of male supervisor in female subordinate creates an inference of sex-based
discrimination when coupled with a tangible employment action that is linked to an employee's
refusal to become sexually involved with supervisor) (emphasis added))).
109
    Moore v. Sec'y U.S. Dep't of Homeland Sec., 718 Fed.Appx. 164, 166 (3d Cir. 2017) (quoting
Daniels v. Sch. Dist. of Phila., 776 F.3d 181, 193 (3d Cir. 2015)).
110
    Exh. H. at ¶¶ 124-131.
111
    Id. at ¶¶ 122, 139, 161.
                                                  22
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 23 of 33




       To establish a prima facie claim of hostile work environment under Title VII, Plaintiff must

allege she “(1) suffered intentional discrimination [in a work environment] because of [his or her]

sex; (2) the discrimination was pervasive and regular; (3) the discrimination detrimentally affected

the plaintiff; (4) the discrimination would detrimentally affect a reasonable person of the same sex

in that position; and (5) the existence of respondeat superior liability.’” 112          Moreover,

“unwelcome sexual advances, requests for sexual favors and other verbal or physical conduct of a

sexual nature constitute [quid pro quo] sexual harassment when (1) submission to such conduct is

made either explicitly or implicitly a term or condition of an individual's employment [or] (2)

submission to or rejection of such conduct by an individual is used as the basis for employment

decisions affecting such individual.” 113 However, ‘”[t]hose elements were modified by Burlington

Indus., Inc. v. Ellerth to require an actual change in employment conditions in cases where a

plaintiff refused to submit to advances.” 114 The Third Circuit thereafter held that “‘to prove a

claim of quid pro quo sexual harassment, a plaintiff must demonstrate either that she submitted to

the sexual advances of her alleged harasser or suffered a tangible employment action as a result of

her refusal to submit to those sexual advances.’” 115

       The SAC fails to allege in a non-conclusory fashion that Mr. Metz explicitly or impliedly

made sexual intercourse a condition of Plaintiff’s employment. Certainly, Plaintiff’s allegations

that Mr. Metz remarked that she “will never get hired at another job,” and would “be lucky to work

at McDonalds if you quit [TRX]” 116 are impolite and unpleasant to hear. However, the Supreme



112
    Moore v. Pennsylvania Dep't of Military & Veterans Affairs, 216 F.Supp.2d 446, 449 (E.D. Pa.
2002) (quoting Bonenberger v. Plymouth Township, 132 F.3d 20, 25 (3d Cir.1997)).
113
    Bonenberger. 132 F.3d at 27 (internal quotation omitted).
114
    524 U.S. 742, 118 S.Ct. 2257, 141 L.Ed.2d 633 (1998)
115
    Moore v. Pennsylvania Dep't of Military & Veterans Affairs, 216 F.Supp.2d 446, 449 (E.D. Pa.
2002).
116
    Exh. G at ¶ 47.
                                                 23
      Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 24 of 33




Court was clear that “off-hand comments and isolated incidents (unless extremely serious) will not

amount to discriminatory changes in the terms and conditions of employment.” 117

       The SAC also fails to allege any adverse employment action as a result of her refusal of

Mr. Metz’s alleged sexual advances. As one court recognized, federal law

               …does not guarantee a utopian workplace, or even a pleasant one.
               If the workplace is unsavory, for any reason other than hostility
               generated on the basis of race, gender, ethnicity, [age], or religion,
               no federal claim is implicated. In short, personality conflicts
               between employees are not the business of federal courts. 118

       Moreover, The Supreme Court of the United States explained that conduct is not severe or

pervasive enough to create a hostile work environment where a mere offensive utterance occurs. 119

The Eastern District of Pennsylvania clarified that a claimant may not rely on casual, isolated, or

sporadic incidents to support a hostile work environment claim. 120 Here, the SAC alleges that

Defendants exhibited “derogatory and sexually explicit harassing conduct and comments” that

“occurred on an almost if not daily basis.” 121 However, the well-pled nonconclusory allegations

of the SAC identifies isolated and at best sporadic incidents to advance this claim. 122 Tellingly,

Plaintiff has now chosen to remove the previously disclosed dates of each of the comments as pled



117
    Clark Cty. School District v. Breeden, 121 S.Ct. 1508, 1510 (2001); Parillo v. Lower Bucks
County Joint Municipal Auth., 2003 WL 23162434 at *6 (E.D. Pa. Dec. 30, 2003).
118
    Waite v. Blair, Inc., 937 F. Supp. 460, 468 (W.D. Pa. 1995)(citing Viore v. Indiana Bell Tel.
Co., Inc., 32 F.3d 1161, 1162 (7th Cir. 1994)).
119
    Harris v. Forklift Systems, 510 U.S. 17 (1993).
120
    Bedford v. Septa, 867 F.Supp. 288, 297 (E.D. Pa. 1994).
121
    Exh. H at ¶ 151.
122
    See, e.g., Exh. H at ¶¶ 43 (alleging on an undisclosed date that “Defendant Metz on at least one
occasion stated, “[i]f you leave here you can leave your car and your phone – you’ll never work
anywhere again”); 47 (alleging on an undisclosed date that Mr. Metz made remarks such as “you
will never get hired at another job,” “[y]ou’ll be lucky to work at McDonalds if you quit here”,
alleging that Mr. Metz would also “remind” Plaintiff that she was “not capable of leaving
Defendant TRX” and “refusing to furnish her with a positive review”); 52 (alleging that at an
undisclosed time, Mr. Metz loudly remarked to Plaintiff, “I have no idea how a baby so small came
out of a stomach so big” and “[y]ou don’t really need to eat those fries, do you?”).
                                                24
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 25 of 33




in the previous complaints, again, in an attempt to fall within applicable statutes of limitations and

have its claim recognized under the Continuing Violations Doctrine. 123 As noted in previous

motions on this matter, this is the exact scenario determined not to be hostile work environment in

Waite v. Blaire, Inc. 124 Accordingly, Counts Six through Eight must be dismissed.

            D. COUNTS NINE, TEN, ELEVEN, AND TWELVE ALLEGING
               DISCRIMINATION UNDER PENNSYLVANIA STATE LAW FAIL TO
               STATE A CLAIM UPON WHICH RELIEF MAY BE GRANTED, AND
               MUST BE DISMISSED PURSUANT TO FED. R. CIV. P. 12(b)(6).

        The Pennsylvania Human Relations Act (“PHRA”) makes it illegal for an employer to

discriminate on the basis of race, color, creed, religion, ancestry, age, sex, national origin, non-job

related disability, known association with a disabled individual, possession of a diploma based on

passing a general education development (GED) test, or willingness or refusal to participate in

abortion or sterilization. 125

        The pendency of these claims before the Pennsylvania Human Relations Commission

(“PHRC”) at the time of the filing of the Complaint or the FAC is of no moment, as said pendency

does not relieve Plaintiff of the burden of presenting factual allegations that plausibly plead the

elements of a cognizable employment discrimination claim. 126 The absence of the essential

elements of a PHRA claim necessitates dismissal of Plaintiff’s claims under that title.




123
    As discussed in the previous Motions to Dismiss, the preceding Complaints disclosed the acts
identified in the preceding footnote as occurring in 2001, 2011, 2012, and 2015. See Exh. F,
footnote 110.
124
    937 F. Supp. 460, 468 (W.D. Pa. 1995)(citing Viore v. Indiana Bell Tel. Co., Inc., 32 F.3d 1161,
1162 (7th Cir. 1994)).
125
    See 43 P.S. §§ 951 to 963.
126
    Fed. R. Civ. P. 8(a).
                                                  25
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 26 of 33




           E. MOTION TO STRIKE COMPLAINT PURSUANT TO RULE 12(f).
       The Complaint is a textbook example of a shotgun pleading as defined by case law, and as

such should be stricken. Rule 8(a) requires a pleading stating a claim for relief to contain:

               (1) a short and plain statement of the grounds for the court's
               jurisdiction, unless the court already has jurisdiction and the claim
               needs no new jurisdictional support;

               (2) a short and plain statement of the claim showing that the pleader
               is entitled to relief; and

               (3) a demand for the relief sought, which may include relief in the
               alternative or different types of relief. 127

        A complaint failing to comply with Rule 8(a) is referred to as a “shotgun pleading.” 128

Bartol identified four categories of shotgun pleadings:

               “(1) ‘a complaint containing multiple counts where each count
               adopts the allegations of all preceding counts’; (2) a complaint that
               is ‘replete with conclusory, vague, and immaterial facts not
               obviously connected to any particular cause of action’; (3) a
               complaint that does ‘not separat[e] into a different count each cause
               of action or claim for relief’; and (4) a complaint that ‘assert[s]
               multiple claims against multiple defendants without specifying
               which of the defendants are responsible for which acts or omissions,
               or which of the defendants the claim is brought against. 129

        “The ‘unifying characteristic’ of these four types of shotgun pleadings ‘is that they fail to

one degree or another, and in one way or another, to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests.’” 130 Here, Plaintiff’s allegations

fail to place defendants on notice of the claims against them. For example, Plaintiff’s Complaint




127
    Fed. R. Civ. P. 8(a).
128
    Bartol v. Barrowclough, 251 F.Supp.3d 855, 859 (E.D. Pa. 2017) (quoting Weiland v. Palm
Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015)).
129
    Id. (quoting Weiland, 792 F.3d at 1321–23).
130
    Id.
                                                26
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 27 of 33




adopts all allegations of all preceding counts. 131 Additionally, the Complaint is “replete with

conclusory, vague and immaterial facts not connected to any cause of action. 132 Finally, Plaintiff

asserts claims without specifying which claim is against which defendant, leaving Defendants to

assume facts not pled. 133

       A pleading that is compliant with the Federal Rules of Civil Procedure will be short,

concise, and place the parties on notice of a claim, utilizing only those facts supporting elements

of the claims pled. 134 To that end, Plaintiff’s kitchen-sink style of pleading indicates that any

further amendment will be futile, as she has three bites at the apple, without successfully meeting

this pleading standard. Dismissal is warranted. Alternatively, Defendants move to strike under

rule 12(f) the following allegations as redundant, immaterial, impertinent, or scandalous:

paragraphs 29-32, 35-39; 46, 54-56; 58-78.

           F. THE COMPLAINT MUST BE DISMISSED FOR FAILURE TO COMPLY
              WITH FED. R. CIV. P. 10(a).
       Rule 10(a) requires:

               (a) Caption; Names of Parties. Every pleading must have a caption with the
               court's name, a title, a file number, and a Rule 7(a) designation. The title of
               the complaint must name all the parties; the title of other pleadings, after
               naming the first party on each side, may refer generally to other parties. 135
       Plaintiff asserts that she “is referred to herein as Plaintiff Doe due to the extreme hardship

such revelation of her identity would cause and the need to protect victims of sexual violence.”136


131
    Exh. G. at ¶¶ 79, 89, 100, 106, 109, 112, 123, 140, 162, 165, 168, 170.
132
    Id. at ¶¶ 35-39; 46, 54-56; 58-78.
133
    See, e.g. Exh. H at Count Two, captioned as being sought “Individually Against Defendant”.
Defendants are unaware of which defendant is alleged to be liable to Plaintiff in this claim. Based
on continued references to Defendant Metz in Count Two it is assumed for the third time that this
claim is against Mr. Metz.
134
    See Fed. R. Civ. P. 8(a).
135
    Id.
136
    Exh. H at ¶ 12.
                                                 27
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 28 of 33




Yet, in previous iterations of publicly accessible complaints in this matter, Plaintiff has twice

identified by name other alleged victims. 137 Plaintiff’s violation of Rule 10(a) is impermissible

and her basis for doing so is insincere.

       “Courts have explained that Federal Rule of Civil Procedure 10(a) illustrates ‘the principle

that judicial proceedings, civil as well as criminal, are to be conducted in public.’” 138 “The public's

right of knowledge of judicial proceedings, codified in Rule 10(a), is, similar to the public's right

of access to judicial proceedings, deeply rooted in common law and predates even the

Constitution.”139 To proceed anonymously, a party must demonstrate both (1) a fear of severe

harm, and (2) that the fear of severe harm is reasonable. 140

       The Third Circuit in Megless adopted a balancing test to determine if anonymity is

necessary. The Megless test consists of factors in favor of anonymity and those against anonymity.

The factors in favor of anonymity include:

               (1) the extent to which the identity of the litigant has been kept confidential;
               (2) the bases upon which disclosure is feared or sought to be avoided, and
               the substantiality of these bases; (3) the magnitude of the public interest in
               maintaining the confidentiality of the litigant's identity; (4) whether,
               because of the purely legal nature of the issues presented or otherwise, there
               is an atypically weak public interest in knowing the litigant's identities; (5)
               the undesirability of an outcome adverse to the pseudonymous party and
               attributable to his refusal to pursue the case at the price of being publicly
               identified; and (6) whether the party seeking to sue pseudonymously has
               illegitimate ulterior motives. 141
               On the other hand, factors against anonymity include:


137
    Exh. E at ¶¶ 31-32; 37; 154-171; 203-205; 212-219.
138
    Doe v. Megless, 654 F.3d 404, 408 (3d Cir. 2011) (quoting Doe v. Blue Cross & Blue Shield
United, 112 F.3d 869, 872 (7th Cir. 1997)).
139
    Doe v. Brennan, No. 5:19-cv-5885, 2020 WL 1983873, *1, 2020 U.S. Dist. LEXIS 73704, *3
(E.D. Pa. Apr. 27, 2020) (citing N. Jersey Media Grp. Inc v. United States, 836 F.3d 421, 434 (3d
Cir. 2016); Bank of Am. Nat'l Trust & Sav. Ass'n v. Hotel Rittenhouse Assocs., 800 F.2d 339, 343
(3d Cir. 1986)).
140
    Doe v. Megless, supra, 654 F.3d at 408.
141
    Id. at 409.
                                                  28
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 29 of 33




                (1) the universal level of public interest in access to the identities of
                litigants; (2) whether, because of the subject matter of this litigation, the
                status of the litigant as a public figure, or otherwise, there is a particularly
                strong interest in knowing the litigant's identities, beyond the public's
                interest which is normally obtained; and (3) whether the opposition to
                pseudonym by counsel, the public, or the press is illegitimately
                motivated. 142
        In her Complaint, Plaintiff viciously attacks on the public record the character of Mr. Metz

while exposing by name other alleged victims who have not pursued any such claims on their own.

Her pleading proves that she does not fear severe harm and that any such assertion will not be

reasonable. She explains as the basis for her violation of Rule 10(a) “the extreme hardship such

revelation of her identity would cause and the need to protect victims of sexual violence” generally.

Plaintiff must file for a protective order to protect her identity and seek permission to file under a

pseudonym. 143 Where an action is commenced, all the parties on either side of the “v” are

pseudonyms or fictitious entities, an action cannot be commenced, and the case must be

dismissed. 144 As Plaintiff has not set forth any legitimate legal basis for her violation of Rule 10(a),

her Complaint must be dismissed.

            G. COUNT FIVE, VIOLATION OF A STATE PRIVACY LAW, MUST BE
               DISMISSED PURSUANT TO FED. R. CIV. P. 12(b)(6).
        Plaintiff asserts in Count Five that “Defendant violated Pennsylvania Restatement

(Second) of Torts § 625(b), by forcibly entering Plaintiff’s physical space and forcing her to engage

in sexual acts with him.” 145 The statute of limitations for an invasion of privacy claim is one




142
    Id.
143
    A.B. v. Marriott International, Inc., 2020 WL 1939678 at *fn. 1 (E.D. Pa. Apr. 22, 2020).
144
    See, e.g., Breslin v. City & Cty. of Philadelphia, 92 F.R.D. 764 (E.D. Pa. 1981) (complaint
using fictitious names for police officers would be dismissed); Roe v. New York, 49 F.R.D. 279
(S.D.N.Y. 1970) (holding that where plaintiffs used only pseudonyms for filing a complaint the
commencement of an action would be ineffective and dismissing Complaint).
145
    Exh. G at ¶ 111.
                                                   29
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 30 of 33




year. 146 Claims for assault, battery, false imprisonment, trespass, or that otherwise may be

interpreted by the court to concern a plaintiff’s right to property may be subject to the two year

statute of limitation governing “[a]ny other action or proceeding to recover damages for injury to

person or property which is founded on negligent, intentional, or otherwise tortious conduct.”147

The Complaint does not allege any act that could be read to violate the cited state privacy law as

having taken place within the applicable statute of limitations. Therefore, Count Five must be

dismissed.

             H. COUNTS NINE THROUGH TWELVE, INCLUSIVE, MUST BE
                DISMISSED PURSUANT TO FED. R. CIV. P. 12(b)(6) AND FED. R. CIV. P.
                10(b).
       Plaintiff baldly alleges in support of Count Nine (Discrimination Under State Law) 148,

Count Ten (Retaliation Under State Law) 149 and Count Twelve (Hostile Work Environment Under

State Law) 150:

                  Plaintiff’s PHRA claims are still pending before the EEOC and PHRC.
                  Plaintiff will seek leave to amend this complaint at the appropriate time to
                  assert her PHRA claims against Defendant TRX. See Federal R. Civ. P.
                  159a) (Courts “freely give leave to amend when justice so requires”), 15(c)
                  (Amendments “relate back” to the date of the original pleasing), and 15(d)
                  (Plaintiff may “serve a supplemental pleading setting out any transaction,
                  occurrence, or event that happened after the date of the pleading to be
                  supplemented”).
       On September 10, 2020, the EEOC issued a Dismissal and Notice of Rights in which it did

not substantiate Plaintiff’s charges and indicated:

                  The EEOC issues the following determination: Based upon its investigation,
                  the EEOC in unable to conclude that the information obtained established

146
    Pa.C.S. § 5523(1).
147
    Pa.C.S. § 5524(7).
148
    Exh. G at ¶¶ 163-164 [sic].
149
    Exh. G at ¶¶ 166-167 [sic].
150
    Exh. G at ¶¶ 171-172 [sic].
                                                  30
         Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 31 of 33




                    violations of the statutes. This does not certify that the respondent is in
                    compliance with the statutes. No finding is made as to any other issues that
                    might be construed as having been raised by this charge. 151
          Fed. R. Civ. P. 10(b) requires:

                    (b) Paragraphs; Separate Statements. A party must state its claims or
                    defenses in numbered paragraphs, each limited as far as practicable to a
                    single set of circumstances. A later pleading may refer by number to a
                    paragraph in an earlier pleading. If doing so would promote clarity, each
                    claim founded on a separate transaction or occurrence—and each defense
                    other than a denial—must be stated in a separate count or defense.
          Fed. R. Civ. P. 8(a) requires:

                    (a) Claim for Relief. A pleading that states a claim for relief must contain:
                    (1) a short and plain statement of the grounds for the court's jurisdiction,
                    unless the court already has jurisdiction and the claim needs no new
                    jurisdictional support;

                    (2) a short and plain statement of the claim showing that the pleader is
                    entitled to relief; and

                    (3) a demand for the relief sought, which may include relief in the
                    alternative or different types of relief.

No Count between 9 and 12 contains either “a short and plain statement of the claim showing that

the pleader is entitled to relief” or “a demand for the relief sought.” While Plaintiff pleads no

allegations specific to or in support of Count 9 through Count 12, inclusive, she does set forth in

78 paragraphs of factual allegations, a plethora of redundant, immaterial, impertinent, and

scandalous material.

          Plaintiff has pled no protected activity predating any allegedly retaliatory act to support a

retaliation claim under federal or state law. For Plaintiff’s failure to plead a cognizable cause of

action, Counts 9 through 12, inclusive, should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).




151
      See Exh. B.
                                                     31
        Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 32 of 33




           I. PLAINTIFF’S CLAIMS FOR INTENTIONAL INFLICTION OF
              EMOTIONAL DISTRESS IN COUNT THREE AND FOR NEGLIGENT
              INFLICTION OF EMOTIONAL DISTRESS IN COUNT FOUR MUST BE
              DISMISSED PURSUANT TO FED. R. CIV. P. 12(b)(6).
        For all of the reasons set forth above, Plaintiff’s emotional distress claims set forth in

Counts 3 and 4 cannot stand alone and must be dismissed as a matter of law.

   V.      CONCLUSION
        For the foregoing reasons, Defendants move request this Honorable Court dismiss

Plaintiff’s Second Amended Complaint with Prejudice. Alternatively, Defendants move to strike

those matters that the Court may deem redundant, immaterial, impertinent, or scandalous.

                                                    Respectfully submitted,

                                                    O’HAGAN MEYER, PLLC

                                             By:    /s/ John P. Morgenstern
                                                    John P. Morgenstern

                                             and    /s/ Lynn E. Roberts, III
                                                    Lynn E. Roberts III

                                                    Attorneys for Defendants,
                                                    TRX Insurance Services, Inc. and
                                                    Richard A. Metz

Date: March 8, 2021




                                               32
       Case 2:20-cv-04095-MMB Document 14-2 Filed 03/08/21 Page 33 of 33




                                 CERTIFICATE OF SERVICE

       I, Lynn E. Roberts III, Esquire, hereby certify that a true and correct copy of the foregoing

Defendants’ Motion to Dismiss has been filed electronically and is available for review and

retrieval by all parties and counsel of record.



                                                         O’HAGAN MEYER, PLLC
                                                  By:    /s/ Lynn E. Roberts III
                                                             Lynn E. Roberts III, Esquire




Date: March 8, 2021




                                                    33
